                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                          CEDAR RAPIDS DIVISION

 UNITED STATES OF AMERICA,
                Plaintiff,                             No. 19-CR-23-CJW-MAR
 vs.
                                                                ORDER
 KASEY CHARLES KONZEM,
                Defendant.
                       _______________________________

                                   I.   INTRODUCTION
       This matter is before the Court on defendant’s motion to dismiss Count One of the
Indictment. (Doc. 23). The government timely resisted the motion. (Doc. 34). For
the following reasons, defendant’s motion is denied.
                             II.   RELEVANT BACKGROUND
       On February 21, 2019, a grand jury returned an Indictment charging defendant
with possession of firearms by a felon (Count One), in violation of Title 18, United States
Code Section 922(g)(1), and possession of stolen firearms (Count Three), in violation of
Title 18, United States Code Section 922(j).        (Doc. 3).    Count One alleged that
defendant had previously been convicted of two felonies, each in San Luis County,
California: Grand Theft on or about June 15, 2011, and Inflicting Corporal Injury Upon
a Spouse or Cohabitant on or about May 20, 2002. (Id.). On April 22, 2019, defendant
filed the motion to dismiss. Defendant argues that the May 20, 2002 conviction should
be struck from the Indictment because the conviction was reduced to a misdemeanor, and
because it is prejudicial surplusage. (Doc. 23, at 1); see also FED. R. CRIM. P. 7(d).
Defendant also argues that the June 15, 2011 conviction may not have been a felony
conviction because California law could consider it a misdemeanor.          (Id., at 1-2).
Finally, defendant argues that the Indictment is deficient because it does not allege that
defendant knew that he was a prohibited felon. (Id., at 2).
        On May 7, 2019, a grand jury returned a Superseding Indictment that altered
Count One to charge defendant with possession of firearms by a prohibited person, in
violation of Title 18, United States Code Sections 922(g)(1) and 922(g)(3). (Doc. 30, at
1-2).    The Superseding Indictment charges that defendant was prohibited from
possessing firearms both as a convicted felon and as an unlawful drug user. (Id.). The
Superseding Indictment continues to allege that defendant was convicted of a felony on
June 15, 2011, but removes the allegation that defendant was convicted of a felony on
May 20, 2002. Accordingly, the Court denies as moot defendant’s arguments related
to the May 20, 2002 conviction. The Court will apply defendant’s remaining arguments
to the Superseding Indictment.
                           III.    STANDARD OF REVIEW
        Federal Rule of Criminal Procedure 12(b) authorizes pretrial motions to present
“any defense, objection, or request that the court can determine without a trial on the
merits.” FED. R. CRIM. P. 12(b)(1). “A motion is capable of pretrial determination ‘if
trial of the facts surrounding the commission of the alleged offense would be of no
assistance in determining the validity’ of the motion.” United States v. Turner, 842 F.3d
602, 604-05 (8th Cir. 2016) (quoting United States v. Covington, 395 U.S. 57, 60
(1969)). “[T]o be valid, an indictment must allege that the defendant performed acts
which, if proven, constitute the violation of law for which he is charged. If the acts
alleged in the indictment do not constitute a violation of law, the indictment is properly
dismissed.” United States v. Polychron, 841 F.2d 833, 834 (8th Cir. 1988).
                         IV.      JUNE 15, 2011 CONVICTION
        On or about June 15, 2011, defendant was convicted of Grand Theft, in violation
of California Penal Code Section 487(a), and the imposition of sentence was suspended.




                                            2
Defendant’s Exhibit C (Doc. 23-4); Government’s Exhibit 4 (Doc. 34-5).              Under
California law, Grand Theft is a “wobbler” offense, meaning it can be considered a
felony or a misdemeanor, depending on how the sentencing judge classifies it and the
sentence imposed. People v. Valenzuela, 209 Cal. Rptr. 3d 860, 862 (Cal. Ct. App.
2017). When, as here, the sentencing court suspends the imposition of sentence for a
wobbler offense, that offense remains a felony until and unless “the court takes
affirmative steps to classify the crime as a misdemeanor.” People v. Park, 299 P.3d
1263, 1269 (Cal. 2013). “[T]he court may reduce a wobbler to a misdemeanor either
by declaring the crime a misdemeanor at the time probation is granted or at a later time—
for example, when the defendant has successfully completed probation.” Id.
      Defendant does not assert that his Grand Theft conviction was actually reduced to
a misdemeanor, merely that there is a “possibility” it could have been. (Doc. 23-1, at
4). Defendant concedes that the issue of whether he has been convicted of a felony “may
involve factual determinations” and that, on the record now before the Court, such
determinations “would be trial issues.” (Id.). Defendant argues that, at trial “the
government must prove a) that imposition of sentence never occurred, i.e., judgment was
never rendered and therefore Defendant was never sentenced to misdemeanor jail instead
of felony prison, and b) the Court never declared the offense a misdemeanor.” (Id.).
The government argues that in the absence of any “indication that defendant’s Grand
Theft conviction was converted into a misdemeanor offense . . . [the conviction] should
be treated as a felony offense.” (Doc. 34-1, at 7).
      Given defendant’s apparent concession that this question is, at best, a factual issue
for trial, the Court is unclear what relief defendant is seeking, other than perhaps an
advisory opinion as to who would bear the burden of proof on this issue. The Court
need not decide that question, however, because defendant’s Grand Theft conviction is a
qualifying conviction for purposes of Section 922(g)(1) regardless of whether the




                                            3
California court reduced the charge to a misdemeanor or not.
       It is unlawful for any person “who has been convicted in any court of[ ] a crime
punishable by imprisonment for a term exceeding one year” to possess a firearm. 18
U.S.C. § 922(g)(1). The statute creates an exception for “any State offense classified
by the laws of the State as a misdemeanor and punishable by a term of imprisonment of
two years or less.”    Id. § 921(a)(20)(B).       Thus, whether a state would classify an
offense as a felony or a misdemeanor is only relevant where the offense is punishable by
a term of imprisonment of more than one year but not more than two years. If the
offense is punishable by more than two years, it is a qualifying offense under Section
922(g)(1) regardless of how state law would classify it.
       In California, Grand Theft is punishable “by imprisonment in a county jail not
exceeding one year or pursuant to subdivision (h) of Section 1170.” Cal. Penal Code
§ 489(c). Section 1170(h) allows a court to impose “a term of imprisonment in a county
jail for 16 months, or two or three years.” Id. § 1170(h)(1). The maximum sentence
defendant could have received on his Grand Theft conviction was three years
imprisonment, and thus his conviction qualifies under Section 922(g)(1) regardless of
whether it was reduced at sentencing to a misdemeanor. See also United States v.
Horodner, 993 F.2d 191, 194 (9th Cir. 1993) (holding that assault with a deadly weapon,
another “wobbler” offense in California, qualifies under Section 922(g)(1) because it is
punishable by up to four years in prison). Accordingly, defendant’s motion is denied
on this ground.
                        V.     KNOWLEDGE REQUIREMENT
       Defendant argues that the Indictment is fatally defective because it does not allege
each element of the offense, specifically that it does not allege that defendant knew he
was prohibited from possessing firearms. (Doc. 23-1, at 5). Defendant states that the
Court is “likely limited by the Eighth Circuit precedent” such as United States v. Hutzell,




                                              4
217 F.3d 966 (8th Cir. 2000) in considering this argument, but wishes to preserve the
issue for appeal. (Doc. 23, at 6). In Hutzell, the Eight Circuit Court of Appeals held
that possession of a firearm by a prohibited person requires proof that defendant “knew
of the facts constituting the offense, not that he knew that it was illegal for him to possess
a gun.” 217 F.3d at 968. The Court is clearly bound by Hutzell and, accordingly, the
Court denies the motion on this ground.
                                  VI.     CONCLUSION
       For the foregoing reasons, defendant’s motion to dismiss (Doc. 23) is denied.


       IT IS SO ORDERED this 28th day of May, 2019.



                                           __________________________________
                                           C.J. Williams
                                           United States District Judge
                                           Northern District of Iowa




                                              5
